PER CURIAM.
Terry Eugene Cook appeals the district court’s order dismissing his action filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cook v. Swanson, No. CA-03-947-5-BO (E.D.N.C. filed Jan. 20, 2004; entered Jan. 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED